       Case 2:19-cv-04389-DGC Document 68 Filed 11/02/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Librado Rodriguez,                                No. CV19-04389 PHX DGC (CDB)
 9
                          Plaintiff,                   ORDER
10
11   vs.

12   Kevin Spoljarick, et al.,

13                        Defendants.

14
15          Plaintiff Librado Rodriguez filed a complaint in the Superior Court of Arizona for
16   Maricopa County on April 29, 2019. Defendants removed the action to this court on
17   June 5, 2019. Doc. 1. On July 31, 2020, the parties filed an emergency joint motion to
18   stay proceedings indicating that Plaintiff had died on July 29, 2020. Doc. 64. Magistrate
19   Judge Camille D. Bibles entered an Order on August 3, 2020, allowing a lawful
20   representative of Plaintiff’s estate 60 days – until October 2, 2020 – to notify the Court as
21   to whether any individual could be substituted for Plaintiff in this action. Doc. 65. No
22   representative has come forward and the time to notify the Court has passed.             On
23   October 13, 2020, United States Magistrate Judge Camille D. Bibles issued a report and
24   recommendation (“R&R”) recommending that this case be dismissed as moot. Doc. 67.
25          No objection has been filed, which relieves the Court of its obligation to review
26   the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Thomas v. Arn, 474 U.S.
27   140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The
28   Court will accept the R&R and dismiss this action as moot.
     Case 2:19-cv-04389-DGC Document 68 Filed 11/02/20 Page 2 of 2




 1       IT IS ORDERED:
 2       1.    The R&R (Doc. 67) is accepted.
 3       2.    This case is dismissed as moot.
 4       3.    A certificate of appealability and leave to proceed in forma pauperis on
 5             appeal are denied
 6       4.    The Clerk is directed to enter judgment and terminate this action.
 7       Dated this 2nd day of November, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
